                                          Case 1:18-cv-07458-RMI Document 81 Filed 05/05/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     CARRIE ANN CAPOLUPO,                                Case No. 18-cv-07458-RMI
                                   9                     Plaintiff,
                                                                                             ORDER ON DEFENDANT
                                  10              v.                                         HUMBOLDT COUNTY’S MOTION TO
                                                                                             DISMISS PLAINTIFF’S THIRD
                                  11     COUNTY OF HUMBOLDT, et al.,                         AMENDED COMPLAINT
                                  12                     Defendants.                         Re: Dkt. No. 64
Northern District of California
 United States District Court




                                  13

                                  14           Now pending before the court is a Motion (dkt. 64) filed by Defendant Humboldt County
                                  15   (“County”) seeking dismissal from Plaintiff’s Third Amended Complaint (“TAC”) (dkt. 62). On
                                  16   February 25, 2019, the matter came to be heard at oral argument (dkts. 65, 66), following which
                                  17   Plaintiff was given leave to file a post-hearing brief in opposition (dkt. 67), to which the County
                                  18   has filed a reply brief (dkt. 80). For the reasons stated below, the County’s request for a dismissal
                                  19   is granted in part, denied in part.
                                  20                                             BACKGROUND
                                  21           Plaintiff’s claim against the County was previously dismissed with prejudice from the
                                  22   Second Amended Complaint (dkt. 49), in which the County had been named under a municipal
                                  23   liability theory pertaining to policies and customs relating to its child welfare functions. See Order
                                  24   of December 5, 2020 (dkt. 60) at 24-25 (“Plaintiff’s municipal liability claim is dismissed with
                                  25   prejudice . . .”). In that same order, while also dismissing all claims against the individual and
                                  26   institutional social worker defendants, the court granted Plaintiff leave to amend such that she
                                  27   could plead her claims against law enforcement defendants that had been mentioned in passing but
                                  28   not named as defendants. See id. at 27-28. Thereafter, in filing the TAC, Plaintiff named a number
                                          Case 1:18-cv-07458-RMI Document 81 Filed 05/05/20 Page 2 of 10




                                   1   of law enforcement officers, and also once again named the County, but under a new theory of

                                   2   municipal liability that pertained to the role played by the law enforcement officers, rather than

                                   3   social workers, in the alleged violation of her rights. See TAC (dkt. 62) at 2, 5. However, the

                                   4   municipal liability claim in the TAC was given short-shrift when it came to factual allegations in

                                   5   support of Plaintiff’s claim against the County. See id. at 5. Accordingly, on January 17, 2020, the

                                   6   County moved to dismiss Plaintiff’s municipal liability claim with prejudice, arguing that the

                                   7   inclusion of a municipal liability claim violated the court’s previous order and exceeded the scope

                                   8   of the leave to amend; and, that dismissal is independently warranted because Plaintiff’s TAC has

                                   9   failed to allege any of the required facts that might indicate the specific nature of any involved

                                  10   policy or describe how any of the alleged actions attributed to the individual law enforcement

                                  11   officers pursuant to such policy operated to allegedly violate her rights. See Def.’s Mot. (dkt. 64)

                                  12   at 2, 7-9.
Northern District of California
 United States District Court




                                  13           At the hearing of February 25, 2020 (dkt. 66), when the court asked Plaintiff why she had

                                  14   not filed any written response to the County’s motion seeking dismissal, Plaintiff responded that

                                  15   she was under the impression that she could deliver her response orally at the hearing. See PDF

                                  16   with attached audio recording (dkt. 66) at 00:30 - 1:01. The court then invited Plaintiff to respond

                                  17   to the County’s argument to the effect that it should be dismissed from the TAC because of

                                  18   Plaintiff’s failure to allege facts about a municipal policy to which the allegedly unlawful actions

                                  19   of the law enforcement officers in this case may be attributed – Plaintiff responded that “[t]he

                                  20   policy would be the issuing of the warrant, period, and that they brought, you know, six sheriffs

                                  21   with them to enforce this policy, and in that, umm - - you know, they could see the home was - -

                                  22   uh - - clean and safe and the children were healthy but yet I was still - - you know there’s nothing

                                  23   about seizing me in the warrant, it’s just to get in the home to interview the child, and so - - umm

                                  24   [inaudible] that policy alone allowed them to violate my - - umm.” Id. at 3:27 - 4:02. The court

                                  25   then asked Plaintiff whether she challenged a policy of the County that permitted the securing of

                                  26   the warrant to enter her home under these circumstances, or whether Plaintiff challenged a County

                                  27   policy pertaining to how the warrant was to be enforced, or both, and Plaintiff responded that she

                                  28   challenged both. Id. at 4:02 - 4:26. During the course of the hearing, Defendants made clear that
                                                                                         2
                                          Case 1:18-cv-07458-RMI Document 81 Filed 05/05/20 Page 3 of 10




                                   1   the Motion to Dismiss (dkt. 64) was brought only by the County and that the individual law

                                   2   enforcement defendants were not part of this motion to dismiss. Id. at 7:00 - 7:30.

                                   3           In her post-hearing briefing, Plaintiff submits that it was her understanding that the

                                   4   previous dismissal, with prejudice, of her claim of municipal liability against the County pertained

                                   5   only to the County’s child protective services functions and not necessarily to its law enforcement

                                   6   functions. See Pl.’s Opp. (dkt. 67) at 4. In this regard, Plaintiff added that the County was the

                                   7   “moving force” behind the law enforcement officers’ allegedly flawed execution of the child

                                   8   welfare investigation warrant, as well as the officers’ “flagrantly disregard[ing] the[] scope of the

                                   9   warrant [and] therefore amounting to deliberat[e] indifference towards [Plaintiff’s] constitutional

                                  10   rights.” Id.

                                  11                                              DISCUSSION

                                  12           Turning to the first of the County’s two arguments in support of its request for a dismissal
Northern District of California
 United States District Court




                                  13   with prejudice, the court notes that Plaintiff’s apparent confusion about the nature of the court’s

                                  14   order previously dismissing her municipal liability claim counsels in favor giving her one final

                                  15   chance to articulate her newly formulated municipal liability claim. As mentioned, the court

                                  16   previously dismissed Plaintiff’s municipal liability claim against the County with prejudice, as

                                  17   well as dismissing Plaintiff’s claims against the various social worker defendants also with

                                  18   prejudice, while at the same time granting Plaintiff leave to amend her complaint such that she

                                  19   could plead her claims against law enforcement defendants that had been mentioned in passing but

                                  20   not named as defendants. See Order (dkt. 60) at 25, 27-28. Thus, in light of Plaintiff’s pro se

                                  21   status, and her apparent confusion about the nature and scope of the court’s previous order, it

                                  22   would be inequitable for the court to rely on a previous dismissal with prejudice of her municipal

                                  23   liability claim, focused on social worker defendants, such as to operate as a bar to Plaintiff now

                                  24   articulating a different municipal liability claim, focused on law enforcement defendants.

                                  25           On the other hand, as to the County’s secondary argument, some form of dismissal of

                                  26   Plaintiff’s municipal liability claim, as currently pleaded (see TAC (dkt. 62) at 5) is unavoidable

                                  27   due to the defect that is manifest in the TAC’s failure to allege facts as to the nature of any

                                  28   municipal policy involved, as well as the failure to provide any description about how any of the
                                                                                          3
                                           Case 1:18-cv-07458-RMI Document 81 Filed 05/05/20 Page 4 of 10




                                   1   alleged actions attributed to the individual law enforcement officers were made pursuant to such

                                   2   policy. See Def.’s Mot. (dkt. 64) at 2, 7-9. Under Fed. R. Civ. P. 12(b)(6), a motion to dismiss may

                                   3   be granted with or without prejudice, and with or without leave to amend. In this regard, district

                                   4   courts have been instructed to “grant leave to amend even if no request to amend the pleading was

                                   5   made, unless [the court] determines that the pleading could not possibly be cured by the allegation

                                   6   of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (quoting Doe v. United States,

                                   7   58 F.3d 494, 497 (9th Cir. 1995)). Here, while the TAC has alleged nearly nothing to support a

                                   8   claim of municipal liability under the standards previously set forth for Plaintiff (see Order of May

                                   9   31, 2019 (dkt. 48) at 15), Plaintiff’s statements at the hearing mentioned above take a substantial

                                  10   step in the right direction, giving her municipal liability claim a hint of conceivability. Therefore,

                                  11   despite the fact that the claim is still subject to dismissal, the court cannot conclude that it is not

                                  12   possible for Plaintiff to allege sufficient facts to state a plausible claim for relief if given one final
Northern District of California
 United States District Court




                                  13   opportunity to amend such that Plaintiff can “nudge[] [her] claim[] across the line from

                                  14   conceivable to plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).1

                                  15           Accordingly, because Plaintiff is proceeding pro se, the court will provide further, more

                                  16   detailed guidance on the applicable standards for the articulation of a cognizable claim for

                                  17   municipal liability. As previously noted (see Order (dkt. 48) at 15), local government entities are

                                  18   considered “persons” for the purposes of being subject to liability under 42 U.S.C. § 1983 in cases

                                  19   where an official policy or custom associated with that local government entity causes a

                                  20   constitutional tort. See Monell v. Dep’t of Social Servs., 436 U.S. 658, 690 (1978). However, a

                                  21   municipality may not be held vicariously liable for the unconstitutional acts of its employees

                                  22   under the theory of respondeat superior. See Board of County Comm’rs v. Brown, 520 U.S. 397,

                                  23

                                  24   1
                                         Plaintiff has already had ample opportunities for amendment. Plaintiff’s original Complaint (dkt. 1) was
                                  25   amended as a matter of course in lieu of responding to Defendants’ first dismissal motion. Thereafter, the
                                       court granted Plaintiff leave to amend following the dismissal of her First Amended Complaint (see Order
                                  26   of May 31, 2019 (dkt. 48)); and the court again granted Plaintiff leave to file an amended pleading
                                       following the dismissal of her Second Amended Complaint (see Order of December 5, 2019 (dkt. 60)).
                                  27   Thus, this will be Plaintiff’s final opportunity to file an amendment to her operative complaint because
                                       while Plaintiff’s pro se status entitles her to some degree of leniency when it comes to the enforcement of
                                  28   the rules and norms of orderly litigation procedure, it does not mean that the court must give unlimited
                                       opportunities for filing amended complaints.
                                                                                            4
                                          Case 1:18-cv-07458-RMI Document 81 Filed 05/05/20 Page 5 of 10




                                   1   403 (1997); Monell, 436 U.S. at 691. Thus, Plaintiff is reminded that the County may not be sued

                                   2   under this approach simply because Plaintiff thinks that as an employer the municipality should be

                                   3   held to account for its employees’ unlawful actions. Instead, in order to properly impose municipal

                                   4   liability under § 1983 for a violation of constitutional rights, a plaintiff must establish: (1) that the

                                   5   plaintiff possessed a constitutional right of which she was deprived; (2) that the municipality had a

                                   6   policy, custom or practice; (3) that the policy, custom or practice amounted to deliberate

                                   7   indifference to the plaintiff’s constitutional rights; and (4) that the policy, custom or practice was

                                   8   the moving force behind the constitutional violation. See Plumeau v. School Dist. # 40, 130 F.3d

                                   9   432, 438 (9th Cir. 1997); see also AE ex rel. Hernandez v. County of Tulare, 666

                                  10   F.3d 631, 636 (9th Cir. 2012). It is not enough for Plaintiff to simply allege that some policy,

                                  11   custom, or practice exists that somehow caused the alleged constitutional violations (see AE ex rel.

                                  12   Hernandez, 666 F.3d at 636-37); instead, Plaintiff must allege sufficient facts regarding the
Northern District of California
 United States District Court




                                  13   specific nature of that policy, custom or practice such as to allow the County to effectively defend

                                  14   itself, and those alleged facts must plausibly suggest that Plaintiff is entitled to relief against the

                                  15   County. See id. at 637.

                                  16           Additionally, as it appears related to the instant context, the court will also note that

                                  17   holding a municipality liable in the absence of a formal governmental policy (that is, a Monell

                                  18   claim based upon an omission rather than an actual and existing policy) appears to be more or less

                                  19   interchangeable with those cases finding liability based upon a custom or practice. See e.g.,

                                  20   Matysik v. Cnty. of Santa Clara, No. 16-CV-06223-LHK, 2018 U.S. Dist. LEXIS 19552, at *32-

                                  21   37 (N.D. Cal. Feb. 6, 2018). In such cases, ones that are focused on discussing a custom or

                                  22   practice rather than a formal policy, a plaintiff may instead establish the existence a “longstanding

                                  23   practice or custom which constitutes the standard operating procedure of the local governmental

                                  24   entity.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996). For present purposes, certain customs

                                  25   can be viewed as the substantial equivalent of a policy or a law because, “an act performed

                                  26   pursuant to a ‘custom’ that has not been formally approved by an appropriate decision maker may

                                  27   fairly subject a municipality to liability on the theory that the relevant practice is so widespread as

                                  28   to have the force of law.” Brown, 520 U.S. at 404 (citing Monell, 436 U.S. at 690-91); Thomas v.
                                                                                           5
                                          Case 1:18-cv-07458-RMI Document 81 Filed 05/05/20 Page 6 of 10




                                   1   Baca, 514 F. Supp. 2d 1201, 1206 (C.D. Cal. 2007). As is the case when bringing a Monell claim

                                   2   based on a policy, Plaintiffs relying on a custom must allege facts that make clear that the relevant

                                   3   custom was the “moving force” behind the constitutional injuries, which would require Plaintiff to

                                   4   establish that the custom is “closely related to the ultimate injury,” and that the injury “would have

                                   5   been avoided had proper policies been implemented.” Thomas, 514 F. Supp. 2d at 1206 (quoting

                                   6   Long v. County of L.A., 442 F.3d 1178, 1190 (9th Cir. 2006)). It should not go without mention,

                                   7   however, that liability for an allegedly improper custom may not be predicated upon an isolated or

                                   8   sporadic event or events; instead, “it must be founded upon practices of sufficient duration,

                                   9   frequency and consistency [such] that the conduct has become a traditional method of carrying out

                                  10   policy.” Trevino, 99 F.3d at 918.

                                  11           Under a different approach, municipal liability may also be imposed for a single decision

                                  12   by a municipal policy-making official, at least under certain circumstances. See Pembaur v. City of
Northern District of California
 United States District Court




                                  13   Cincinnati, 475 U.S. 469, 480 (1986). In such cases, it is possible for a single decision rendered by

                                  14   such an official to constitute an act of official government policy. Id. However, not every such

                                  15   decision by a municipal officer would automatically subject the municipality to § 1983 liability.

                                  16   See id. at 481. This species of municipal liability attaches only where the decision-making official

                                  17   possesses final authority to establish municipal policy with respect to the action ordered. Id.

                                  18   Further, “[t]he [mere] fact that a particular official – even a policymaking official – has discretion

                                  19   in the exercise of particular functions does not, without more, give rise to municipal liability based

                                  20   on an exercise of that discretion . . . [in addition] [t]he official must also be responsible for

                                  21   establishing final government policy respecting such activity before the municipality can be held

                                  22   liable.” Id. at 481-83. Plaintiff should note that the question of “[w]hether a particular official has

                                  23   ‘final policymaking authority’ is a question of state law” (Praprotnik, 485 U.S. at 123), and thus,

                                  24   it would be for the court to identify the officials whose decisions might constitute the official

                                  25   policy of a municipality or other governmental unit. See Jett v. Dallas Indep. School Dist., 491

                                  26   U.S. 701, 737 (1989). Hence, under this approach, § 1983 municipal liability only lies if there is a

                                  27   deliberate choice to follow a particular course of action, from among various alternatives, and

                                  28   which is exercised by an official, or officials, that are in fact responsible for the establishment of
                                                                                           6
                                          Case 1:18-cv-07458-RMI Document 81 Filed 05/05/20 Page 7 of 10




                                   1   final policy with respect to the subject matter in question. See Pembaur, 475 U.S. at 483 (finding

                                   2   municipal liability where a county prosecutor made a decision and directed officers to forcibly

                                   3   enter the petitioner’s clinic, causing a violation of petitioner’s Fourth Amendment rights).

                                   4   Additionally, under the ratification doctrine, if a municipal policy-making official ratifies any

                                   5   unconstitutional conduct, this may also be sufficient to trigger § 1983 municipal liability. See

                                   6   Praprotnik, 485 U.S. at 127.

                                   7          As mentioned above, in the absence of a formal policy, a plaintiff could base a Monell

                                   8   claim on “a longstanding practice or custom which constitutes the standard operating procedure of

                                   9   the local government entity.” Price v. Sery, 513 F.3d 962, 966 (9th Cir. 2008). Where “[l]ability

                                  10   for improper custom may not be predicated on isolated or sporadic incidents [] [and] must be

                                  11   founded upon practices of sufficient duration, frequency and consistency that the conduct has

                                  12   become a traditional method of carrying out [de facto] policy” (Trevino, 99 F.3d at 918); on the
Northern District of California
 United States District Court




                                  13   other hand, with respect to an adopted municipal policy, a single incident can serve as the basis of

                                  14   a Monell claim so long as “proof of the incident includes proof that it was caused by an existing,

                                  15   unconstitutional municipal policy, which policy can be attributed to a municipal policymaker.”

                                  16   City of Okla. City v. Tuttle, 471 U.S. 808, 823-24 (1985). It should also be noted that, in certain

                                  17   contexts, the “lack of affirmative policies or procedures to guide employees can amount to

                                  18   deliberate indifference even when other general policies are in place.” Claypole v. County of San

                                  19   Mateo, No. 14-cv-2730-BLF, 2016 U.S. Dist. LEXIS 3849, 2016 WL 127450, at *11 (N.D. Cal.

                                  20   Jan. 12, 2016). Thus, if the need to remedy an omission in the framework of a municipality’s

                                  21   policies is so obvious that the inadequacy is clearly likely to result in the violation of

                                  22   constitutional rights, the policymakers of that municipality can reasonably be said to have been

                                  23   deliberately indifferent to the need to remedy that omission. See id.

                                  24          An illustrative example is present in Long v. County of Los Angeles, 442 F.3d 1178, 1190

                                  25   (9th Cir. 2006), where an elderly man suffering from congestive heart failure reported to the

                                  26   county jail to serve a four-month sentence, during the first few weeks of which he received

                                  27   uncoordinated and inadequate medical care and ultimately died; whereupon it was held that the

                                  28   plaintiff had raised a triable issue regarding whether the county’s failure to institute several
                                                                                          7
                                          Case 1:18-cv-07458-RMI Document 81 Filed 05/05/20 Page 8 of 10




                                   1   relevant policies amounted to deliberate indifference to that person’s constitutional rights. See id.;

                                   2   see also Oviatt v. Pearce, 954 F.2d 1470, 1477-78 (9th Cir. 1992) (upholding a jury verdict based

                                   3   on a sheriff’s refusal to create a procedure to remedy the problem of untimely arraignments).

                                   4   Likewise, in Gibson v. County of Washoe, 290 F.3d 1175, 1180 (9th Cir. 2002), a person with

                                   5   manic depressive disorder was arrested during one of his manic phases when he was combative

                                   6   and difficult to control, and although the jail medical staff noted that the he had psychotropic

                                   7   medications with him at the time of his arrest, the jail medical staff did not act on this information,

                                   8   and eventually, he suffered a heart attack and died while several deputies were trying to restrain

                                   9   him. Id. at 1182-83. While Washoe County had policies requiring arresting officers to give the jail

                                  10   medical staff any prescription medications found with an incoming detainee, and a policy

                                  11   requiring jail medical staff to secure the medication in the infirmary, there was no policy that

                                  12   required the jail medical staff to “act on any information that the medication might bear.” Id. at
Northern District of California
 United States District Court




                                  13   1195. Washoe County policy also precluded medical evaluations from being conducted for any

                                  14   detainees who were uncooperative, combative, or intoxicated. Id. In that case, it was ultimately

                                  15   held that there was a triable issue as to whether Washoe County’s policy-based failure to require

                                  16   the jail medical staff to act on information that they learned from a detainee’s prescription label

                                  17   caused that person’s death. See id. at 1195-96; see also Wakefield v. Thompson, 177 F.3d 1160,

                                  18   1164 (9th Cir. 1999) (requiring prisons to provide prisoners with a transitional supply of

                                  19   medication upon release based on the recognition that “as a matter of common sense . . . a

                                  20   prisoner’s ability to secure medication ‘on his own behalf’ is not necessarily restored the instant he

                                  21   walks through the prison gates and into the civilian world”); see also United States v. County of

                                  22   Los Angeles, No. CV 15-5903 DDP (JEMx), 2016 U.S. Dist. LEXIS 65049, 2016 WL 2885855, at

                                  23   *5 (C.D. Cal. May 17, 2016) (citing Wakefield in a case about the necessity of discharge planning

                                  24   for inmates with dementia, among other disabilities, for the proposition that “Defendants

                                  25   presumably do not, and could not, for example, simply show a severely ill inmate to an exit

                                  26   without any concern for what might befall that inmate on the other side of the door.”).

                                  27          Lastly, Plaintiff may allege Monell liability on the basis of inadequate training or a failure

                                  28   to train, because “the inadequacy of police training may serve as the basis for Section 1983
                                                                                          8
                                          Case 1:18-cv-07458-RMI Document 81 Filed 05/05/20 Page 9 of 10




                                   1   liability only where the failure to train amounts to deliberate indifference to the rights of persons

                                   2   with whom the police come into contact.” City of Canton, Ohio v. Harris, 489 U.S. 378, 388

                                   3   (1989). The court will also note that a failure to train may support a Monell claim only when the

                                   4   flawed training, or lack of training, itself caused the constitutional violation — not in situations

                                   5   where an errant employee caused a constitutional violation, despite adequate training, as this

                                   6   ensures that responsibility lies with the correct entity. See Waggy v. Spokane Cnty., 594 F.3d 707,

                                   7   713 (9th Cir. 2010).

                                   8                                              CONCLUSION

                                   9          Thus, Plaintiff is instructed to carefully consider the above-provided guidance, and to

                                  10   conduct any necessary investigation and inquiry, such that if Plaintiff elects to re-present a claim

                                  11   based on municipal liability, such claim would not be based merely on bare conclusory allegations

                                  12   that do not put the County on notice of the specific policies, acts, omissions, customs or alleged
Northern District of California
 United States District Court




                                  13   deficiencies in training that she may allege to have been the cause of the alleged constitutional

                                  14   violation at issue. For the reasons stated above, Plaintiff fails to allege any theory of Monell

                                  15   liability that would be sufficiently articulated such as to survive the County’s motion to dismiss.

                                  16   Therefore, the County’s Motion to Dismiss (dkt. 64) is GRANTED IN PART, DENIED IN

                                  17   PART, and Claim-1 in the TAC (dkt. 62 at 5) is DISMISSED without prejudice because the

                                  18   deficiencies therein may conceivably be cured by amendment in light of the guidance provided

                                  19   above. If Plaintiff wishes to re-present her municipal liability claim, she is hereby ORDERED to

                                  20   file a supplemental complaint containing only the municipal liability claim along with any

                                  21   necessary underlying factual allegations no later than 30 days from the date of this order.

                                  22          Further, due to COVID-19, the McKinleyville Federal Courthouse remains closed and all

                                  23   documents sent there by U.S. Mail are forwarded to the San Francisco Federal Courthouse where

                                  24   the mail is processed twice a week. See General Order 73. To avoid mail-related delays, Plaintiff

                                  25   may elect to file her documents electronically. Pursuant to General Order 72-2, pro se litigants are

                                  26   not required to request permission from the assigned judge to use the court’s Electronic Case

                                  27   Filing (“ECF”) system pending further notice. Plaintiff may register for electronic filing through

                                  28   the court’s ECF system, as well as registering for the PACER system to retrieve court documents.
                                                                                          9
                                         Case 1:18-cv-07458-RMI Document 81 Filed 05/05/20 Page 10 of 10




                                   1   E-filing registration instructions for pro se litigants are available on the court’s website at:

                                   2   https://www.cand.uscourts.gov/cases-e-filing/cm-ecf/setting-up-my-account/register-for-e-filing-

                                   3   pro-se-litigants/. If Plaintiff has any questions about how to register, she may call 415-522-2000,

                                   4   or Plaintiff may communicate her questions by e-mail ECFHELPDESK@cand.uscourts.gov.

                                   5    IT IS SO ORDERED.

                                   6   Dated: May 5, 2020

                                   7

                                   8
                                                                                                      ROBERT M. ILLMAN
                                   9                                                                  United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          10
